Per Curiam.
This action was brought by a boy, sixteen years old and his father, to recover compensation for injuries received by the son in being run down by the auto car of the defendant while he was crossing Jersey street, in the city of Elizabeth, on the evening of November 3d, 1925, and for losses and expenses incurred by the father as the result of the injuries to his son. The jury rendered a verdict in favor of the boy, assessing his damages at $100, and awarded the father a like amount. The contention made before us is that these awards are manifestly inadequate.
The proofs showed that the boy has suffered a transverse fracture of the left tibia, a little above the ankle, and some abrasions on the knee; that he suffered much pain as the result of these injuries; that he was in the hospital between three and four weeks, and was not able to return to school for over three months. The evidence also disclosed that the expenses incurred by the father as the result of the boy’s injuries amounted to $84, and that he was deprived of the earnings of the boy for work done by the latter after school hours, and averaging $6 a week, for nearly six months.
The gross inadequacy of the awards by the jury, in view of the facts recited, is clear.
The rule to show cause will be "made absolute, and the new trial will be limited to the matter of damages only.